REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As to claim 1, Kaminsky discloses one or more computer storage media (p. 3, section 0061) storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations, the operations comprising:
causing display of a color wheel and causing display in the color wheel of a selection of updateable colors (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a color wheel showing potential color modifications is shown to a user)
receiving a selection of colors, in a color space, that includes a subset of colors that comprises a plurality of updatable colors (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a selection of colors is chosen using a filter that can update various colors to compensate for color deficiencies);
Nakauchi discloses utilizing an objective function that, when evaluated on the selection of colors, generates a value that indicates an accessibility of the selection of colors, the accessibility associated with a type of vision impairment (p. 5, sections 0066-0069; the equation indicates how accessible the color scheme is to someone who is color-deficient; the function reads on an objective function since it is attempted to be minimized); 
iteratively updating the plurality of updateable colors to modify the value that indicates the accessibility of the selection of colors, wherein updating the plurality of updateable colors increases the accessibility of the selection of colors (p. 5, sections 0066-0069; the steepest descent method is an iterative method of minimizing the equation, which would increase accessibility as colors are updated); 
and causing display of the set of selection of colors that includes the iteratively updated plurality of updateable colors (p. 5, section 0070).
Heeman discloses wherein the objective function includes a color vision deficiency (CVD) alignment term based on an angle between a vector and a confusion line associated with a type of vision impairment, wherein the vector is between a first color and a second color of the selection of colors (fig. 2; fig. 4a; fig. 4b; p. 4, sections 0050-0054; an angle between the confusion line and the vector connecting a first confusion color and a second, more optimal, correction color is evaluated to determine if a color conversion function is good enough). 
The prior art fails to teach wherein the objective function includes a distinguishability term indicating a perceptual color difference among the selection of colors, the perceptual color difference independent of the type of vision impairment, in a way that is combinable with the other cited art, and thus the objective function claimed is not fully taught in the prior art.

The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art does not disclose utilizing an objective function that, when evaluated on the selection of colors, generates a value that indicates an accessibility of the selection of colors, the accessibility associated with a type of vision impairment, of the selection of colors, wherein the objective function includes a color vision deficiency (CVD) alignment term based on an angle between a vector and a confusion line associated with the type of vision impairment, wherein the vector is between a first color and a second color of the selection of colors, and wherein the objective function includes a distinguishability term indicating a perceptual color difference among the selection of colors, the perceptual color difference independent of the type of vision impairment, in combination with the other limitations of claim 1. Claims 11 and 19 recite similar limitations and similar analysis applies to them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612